DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 28-46 are pending and under examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “ISOLATED GDF TRAP POLYPEPTIDE”. The following title, for example, is suggested: A method of treating anemia associated with chemotherapy..
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of treating anemia associated with chemotherapy in a patient in need thereof comprising administering an effective amount of a polypeptide comprising amino acids of 	SEQ ID NO: 37 or 38, and therefore the written description is not commensurate in scope with “a method of treating anemia associated with chemotherapy in a patient in need thereof comprising administering an effective amount of a polypeptide which differs up to 10% (where in SEQ ID NO: 37 is 141 amino acids and SEQ ID NO: 38 is about 370 amino acids in length) of SEQ ID NO: 37 or 38 ”.
The claims broadly encompass any polypeptide that may have up to 14 amino acids deletion, insertion or substitution from amino acids 1-141 of the amino acid sequence of the SEQ ID NO: 1 or deletion or substitution of up to 27 amino acids in the amino acid sequence  of SEQ ID NO:38 for treating anemia associated with chemotherapy in a subject in need thereof. The specification on 65-80, discloses that the administration of a polypeptide having amino acids 20-134 of the SEQ ID NO: 1 comprising an acidic amino acid (aspartic acid) corresponding to position 79 of the amino acid sequence of SEQ ID NO: 1 improved red blood cells in a subject in need thereof. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making. The specification does not describe any polypeptide that comprises a deletion, insertion, substitution or a combination thereof having up to 10% variation (i.e., 5, 6, 7, 8 or 14 amino acids to SEQ ID NO: 37 or a deletion or insertion of up to 37 amino acids to the amino acid sequence of SEQ ID NO: 38) which when administered in a subject in need thereof treats anemia in a subject in need thereof. The specification does disclose that even amino acid sequence of SEQ ID NO: 37  or 38 treats anemia associated with chemotherapy in subject in need thereof. The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinants to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable success are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitution (see Bowie et al., 1990, Science 247: 1306-1310, page. 1306, column 2, paragraph2; Wells, 1990, Biochemistry 29:8509-8517). The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any polypeptide comprising a variation of up to 10% from the amino acids 1-141 of the amino acid sequence of SEQ ID NO: 37 or  variation of up to 10% from the amino acids 1-370 of SEQ ID NO: 38 which treats anemia associated with chemotherapy in a subject in need thereof” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of treating anemia in a patient in need thereof comprising administering an effective amount of a polypeptide comprising amino acids of SEQ ID NO: 37 or 38, wherein the polypeptide binds to GDF11 and/or myostatin, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 28 of U.S. Patent No. 8,058,229 in view of US Pat. No. 7,988,973. Claims 27 and 28 of US Pat. No. 7,988,973 teach a method of treating anemia associated with chemotherapy in a subject in need thereof comprising administering a polypeptide of amino acid sequence of SEQ ID NO: 37 and SEQ ID NO: 38 which are identical to the instantly claimed amino acid sequences of SEQ ID NO: 37 and 37, respectively. Claims 27 and 28 of US Pat. No. 8,058,229 do not the composition comprises a buffer or a polyol.
US Pat. No. 7, 988,973 teaches administration of an antagonist for activin-ActRII in a pharmaceutical composition comprising buffers and/or polyols suitable for parenteral administration (see col. 31, lines 22+).
Therefore,  it would have been obvious to one ordinary skill in the art at the time of invention to use polyols or buffers in an aqueous solution as taught by US Pat. No. 7, 988,973 to administer the composition of a polypeptide of SEQ ID NO: 37 or 38 to a subject in need thereof as taught by claims 27 and 28 of U.S. Patent No. 8,058,229. Additionally, one ordinary skill in the art would have been motivated to do so because US Pat. No. 7, 988,973 teaches administration of an antagonist for activin-ActRII in a pharmaceutical composition comprising buffers and/or polyols suitable for parenteral administration. Further, one would have a reasonable expectation of success in doing so because administering a composition in a buffer or polyol is routine in the art. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646